149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Daniel L. JOHNSON, Appellant,v.Dora B. SCHRIRO; Michael Groose; Jodie Jackson; Mike Kemna;Steve Moore; Jennifer Miller; Jean Ann Johnson; WilliamGalloway; Charles P. Karns, Lt.; Tony Kirkendoll; LyndenFrancis; Cynthia Prudden; Kelly Morris; Troy Steele; WilliamWade; Larry Johnston; Sherie Korneman, Appellees.
No. 97-3514.
United States Court of Appeals, Eighth Circuit.
Submitted: April 21, 1998.Filed: April 27, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Daniel L. Johnson appeals the district court's1 order dismissing his civil rights complaint without prejudice under Federal Rule of Civil Procedure 41(b) for failing to comply with the district court's order directing him to summarize his claims and clarify issues related to specific defendants.  Having carefully reviewed the record and the parties' briefs, we find no abuse of discretion.  See Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 779-80 (8th Cir.1995).  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri